Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang (US 2020/0298891). 
As per claims 1, 14, and 20 Liang teaches, a method and system comprising: obtaining a temporal sequence comprising respective point cloud inputs at each of a plurality of time steps during a time interval (Liang, fig.7, 702 Generate plurality of temporal instance representation, and ¶[0095] “sensor data 116 can be indicative of a LiDAR point cloud” a temporal sequence is being represented by plurality of temporal instance representation), each point cloud input comprising point cloud data generated from data captured by one or more sensors of a vehicle at the time step (Liang, ¶[0109] “[0109] The LiDAR data 202 can include LiDAR point cloud data generated by one or more LiDAR devices that detect an environment around the one or more LiDAR devices. The LiDAR data 202 can include a three-dimensional representation of the environment. The three-dimensional representation of the environment can include a set of three-dimensional points (e.g., x, y, and z coordinates) that indicate the location of surfaces in the environment. For example, the LiDAR data 202 can include a three-dimensional representation of an environment including the locations of one or more objects in that environment (e.g., one or more objects including pedestrians, vehicles, roads, and/or buildings). Further, the LiDAR data 202 can be based at least in part on one or more LiDAR sweeps by one or more LiDAR devices mounted on a vehicle (e.g., an autonomous vehicle) that traverses the environment.” This represents data captured by sensors of a vehicle at time step as it traverses the environment); 
generating, from the temporal sequence, a respective feature representation for each of a plurality of time windows within the time interval wherein each feature representation includes respective features for each of a plurality of spatial locations in the feature representation and each spatial location in each feature representation maps to a corresponding location in the environment ( Liang, ¶[0033] “In some embodiments, generating a plurality of temporal instance representations can include generating a plurality of feature maps associated with the appearance and/or the motion of the one or more objects over the one or more past time intervals.” ), processing the feature representations using a temporal region proposal neural network to generate a plurality of temporal region proposals (Liang, ¶[0041] “For example, the one or more machine-learned models can be configured and/or trained to generate an output including the one or more predicted paths based at least in part on an input including the one or more past paths and/or the one or more candidate paths. The one or more machine-learned models can include any combination of a convolutional neural network, a recurrent neural network, a recursive neural network, a decision tree, logistic regression model, and/or a support vector machine.” ), wherein: each temporal region proposal corresponds to a possible agent in the environment, each temporal region proposal identifies a respective spatial region in each of the feature representations that comprises a plurality of spatial locations in the feature representation (Liang, ¶[0023] “The multi-sensor data can then be used to create temporal instance representations and/or trajectory level representations associated with the appearance and motion of the previously detected objects. For example, each temporal instance representation or trajectory level representation can include information associated with appearance features of the previously detected objects including the shape and/or physical dimensions of each previously detected object.” trajectory level representation can include information associated with appearance features represents a respective spatial region in each of the feature representations that comprises a plurality of spatial locations in the feature representation. And ¶[0072] “By way of example, in a busy environment filled with a variety of objects (e.g., vehicles, cyclists, and pedestrians),” the objects represent the agent which would represent pedestrians  ), and for each temporal region proposal, the respective spatial region identified by the temporal region proposal in any given feature representation is a prediction of where in the environment the corresponding possible agent was located during the time window corresponding to the given feature representation (Liang, ¶[0023] “with motion features of the previously detected objects including the velocity and/or acceleration of each previously detected object.”  ); generating, for each temporal region proposal and from the feature representations, temporal region proposal features (Liang, ¶[0033] “In some embodiments, generating a plurality of temporal instance representations can include generating a plurality of feature maps associated with the appearance and/or the motion of the one or more objects over the one or more past time intervals.”); and for each temporal region proposal, processing the temporal region proposal features to generate a first output that predicts a future trajectory after the time interval of the possible agent corresponding to the temporal region proposal (Liang, fig.7 706 determine one or more predicted paths).

As per claim 2, Liang teaches, the method of claim 1, wherein the possible agents are pedestrians (Liang, ¶[0072] “By way of example, in a busy environment filled with a variety of objects (e.g., vehicles, cyclists, and pedestrians),” ).

As per claims 3 and 15, Liang teaches, the method of claim 1, further comprising: for each temporal region proposal, processing the temporal region proposal features to generate a second output that identifies a current location in the environment of the corresponding possible agent at the end of the time interval (Liang, ¶[0164] “108 that avoids intersecting the detected objects based on the current location of the detected objects, the one or more predicted trajectories, and/or the one or more predicted paths of the set of detected objects.”).

As per claims 4 and 16, Liang teaches, the method of claim 3, wherein the second output also includes a final confidence score that represents a likelihood that the corresponding possible agent is an actual agent in the environment (Liang, ¶[0022] “Further, the predictions of an object's path and/or trajectory can be accompanied by confidence scores that various autonomous vehicle systems can use when determining which predicted paths or trajectories are most likely to be correct.”   ).

As per claims 5 and 17, Liang teaches, the method of claim 1, wherein processing the temporal region proposal features to generate a first output comprises: generating, for each temporal region proposal and from the temporal region proposal features, an interaction embedding that represents interactions of the corresponding possible agent with the possible agents corresponding to the other temporal region proposals; and for each temporal feature proposal, generating the first output by processing the interaction embedding for the temporal feature proposal and the temporal region proposal features for the proposal using one or more neural network layers ( Liang, ¶[0078] “Additionally, more effective motion prediction can allow for an improvement in safety for passengers inside a vehicle as well as individuals outside the vehicle including pedestrians, cyclists, and/or passengers of other vehicles. For example, the more accurate predicted paths generated by the disclosed technology can be used by an autonomous vehicle's motion planning system to more effectively avoid unintentional contact with objects outside the vehicle.” possible agent with the possible agents corresponding to the other temporal region proposals is being represented by prediction and ¶[0152] “The combined object features 610 can be provided as part of an input to the machine-learned model 618 (e.g., a multi-layer perceptron” represents the  neural network layers).

As per claim 6, Liang teaches, the method of claim 1, wherein generating, for each temporal region proposal and from the feature representations, temporal region proposal features comprises: generating local geometry features for the temporal region proposal by cropping each feature representation to include only the region identified by the temporal region proposal (Liang, ¶[0109] “The LiDAR data 202 can include a three-dimensional representation of the environment. The three-dimensional representation of the environment can include a set of three-dimensional points (e.g., x, y, and z coordinates) that indicate the location of surfaces in the environment.” This represents generating local geometry features since there is a 3D equivalent).

As per claim 7, Liang teaches, the method of claim 1, wherein generating, for each temporal region proposal and from the feature representations, temporal region proposal features comprises: generating local dynamics features for the temporal region proposal by: identifying a region that includes all of the regions identified by the temporal region proposal in all of the feature representations (Liang, ¶[0139] “within a local neighborhood Ω.sub.j around the center position of a respective object at the current time interval's feature map.”    ); and cropping each feature representation to include only the identified region ( Liang,  ¶[0139]...”the current time interval's feature map.”   This represents cropping each feature to include only that region, and see also ¶[0143] this represents the region as well).

As per claim 8, Liang teaches, the method of claim 7, wherein the identified region is a smallest spatial region that includes all of the regions identified by the temporal region proposal in all of the feature representations (Liang, ¶[0143] “For example, in a Gaussian distribution associated with the one or more confidence scores, the one or more predicted trajectories that are most probable will be clustered around the region that is within one standard deviation of the mean of the probability distribution, while the least probable of the one or more predicted trajectories can be associated with outliers two or more standard deviations from the mean.” The region represents the temporal region proposal since it is the most probable).

As per claim 9, Liang teaches, the method of claim 1, wherein generating, for each temporal region proposal and from the feature representations, temporal region proposal features comprises: generating a history path feature for the temporal region proposal that identifies a location displacement of the region regions identified by the temporal region proposal across the feature representations (Liang, fig.7 ¶[0042] “each matching score of the plurality of matching scores can be inversely proportional to one or more differences in appearance and/or motion of an object over a past path and a candidate path.”).

As per claim 10, Liang teaches, the method of claims 9 and 19, when also dependent on claims 6 and 7, wherein generating temporal region proposal features comprises: processing the local geometry features and the local dynamics features using a neural network to generate a combined feature (   ¶[0041] “The one or more machine-learned models can include any combination of a convolutional neural network, a recurrent neural network, a recursive neural network, a decision tree, logistic regression model, and/or a support vector machine.” And ¶[0134] “convolutional neural networks that are configured and/or trained to: receive one or more inputs including one or more portions of the multi-sensor data 506 in which x.sup.t represents the multi-sensor data 506 (e.g., LiDAR data and map data) from a bird's eye view;”); and concatenating the combined feature with the history path feature ( 708 fig.7 represents concatenating the combined feature with the history path past paths 704   ).

As per claims 11 and 18, Liang teaches, the method of claim 1, wherein each temporal region proposal corresponds to an anchor region, and wherein the temporal region proposal neural network generates an output that includes, for each temporal region proposal and for each feature representation, a regression vector that identifies a region in each feature representation relative to the anchor region corresponding to the temporal region proposal (Liang, ¶[0198] “logistic regression models, support vector machines, “ since vector machines are used therefore  a regression vector that identifies a region is being used ).

As per claim 12, Liang teaches, the method of claim 11, wherein the anchor region is defined by coordinates of a box in a feature representation and a heading of the box, and wherein each regression vector includes a respective delta value for each of the coordinates and for the heading (Liang, ¶[0035] “he object path memory can include two-dimensional object locations including: coordinates (e.g., Bird's eye view coordinates) of each object relative to a point of reference (e.g., a vehicle);” the coordinates represent the box  ).

As per claim 13, Liang teaches, the method of claim 1, wherein the temporal region proposal neural network generates a plurality of candidate temporal region proposals and a confidence score for each of the candidate temporal region proposals that indicates a predicted likelihood that the candidate temporal region proposal corresponds to an actual agent in the environment (Liang, ¶[0022] “Further, the predictions of an object's path and/or trajectory can be accompanied by confidence scores that various autonomous vehicle systems can use when determining which predicted paths or trajectories are most likely to be correct.”   ), and wherein generating the plurality of temporal region proposals comprises: applying non-maximum suppression to the regions of the feature representation corresponding to the most recent time window identified by the candidate temporal region proposals based on the confidence scores to remove redundant candidate temporal region proposals (Liang, ¶[0046] “hen two matching scores are associated with the same object, the predicted path can be determined to be associated with the matching score that is associated with fewer differences in the appearance and motion of the object (e.g., the higher matching score of the two matching scores).” Same object represents redundant candidate and removing them, as two would not be needed to display for example).

Conclusion
Note: Of relevance in particular as well is Luo (US 20190147372) which teaches similar subject matter and could also be used as a reference for several of the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/